We have carefully examined this case, and can see no error in it which is sufficient ground for a reversal of the judgment. The ruling of the judge upon the evidence appears to be correct, and when the other exceptions are considered, we agree with the court that there was not any evidence which could be held as sufficient in law to support a verdict for the plaintiff; and the judgment of nonsuit was properly allowed. This would still be our conclusion if the rejected evidence had been admitted.
No error. *Page 681